PD-1094-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
November 23, 2015
                                                                              Transmitted 11/20/2015 3:32:25 PM
                                                                                Accepted 11/23/2015 2:17:23 PM
                         IN THE 69 TH JUDICIAL DISTRICT COURT                                    ABEL ACOSTA
                          IN AND FOR MOORE COUNTY, TEXAS                                                 CLERK

   THE STATE OF TEXAS                                §
                                                     §
   vs.                                               §       CAUSE NO. 07-13-00297-CR
                                                     §       TRIAL COURT CASE NO. 4750
   CHRISTOPHER EARL DARCY                            §


                                  APPEARANCE OF COUNSEL

   TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes R. Walton Weaver and hereby files this appearance as attorney of record for

   Christopher Earl Darcy, Defendant. On November 20, 2015, R. Walton Weaver was appointed to

   represent Christopher Earl Darcy on his appeal.

                                               Respectfully submitted,


                                               R. Walton Weaver
                                               320 South Polk, Suite 902
                                               Amarillo, TX 79101
                                               Tel: (806) 372-9258
                                               Fax: (806) 372-8444

                                               By:/s/ R. Walton Weaver
                                                  R. Walton Weaver
                                                  State Bar No. 7472
                                                  Attorney for Christopher Earl Darcy


                                  CERTIFICATE OF SERVICE
           This is to certify that on November 20, 2015, a true and correct copy of the above and

   foregoing document was served on the prosecutor for Moore County, David Green, by facsimile to

   (806) 934-2155.


                                               /s/ R. Walton Weaver
                                               R. Walton Weaver